OPINION
By THE COURT
The facts in this case show that as the plaintiff below, Alice C. C'reight.on, was proceeding along a sidewalk, in the daytime, she slipped upon ice which had formed thereon. ' The law which governs is found in the following cases:
Shaefler v Sandusky, 33 Oh St, 246;
Chase v Cleveland, 44 Oh St, 505;
Conneaut v Neaf, 54 Oh St, 529.
The' plaintiff in-error raises, the . question that the court below should have directed a verdict for the defendant, the City of Toledo. An examination of the record, however, discloses that although a motion for a directed verdict was made at the conclusion of plaintiff’s evidence, and overruled, that thereupon the defendant offered evidence, but that there was no renewal of the motion at the conclusion of all the evidence in the case. The question, therefore, is not made by the record. Woodman v Stahl, 28 Oh Ap, 464 (6 Abs 83). Whether or not the court below should or should not have directed a verdict at the conclusion of all the evidence is not before us, and we do not pass upon that question.
We have examined the record and in our judgment the verdict is manifestly against the weight of the evidence as to the contributory negligence of the plaintiff, and on .that ground solely, the judgment of the court below is reversed.
Reversed and remanded.
'RICHARDS, WILLIAMS and LLOYD, JJ, concur.